
	
		I
		111th CONGRESS
		1st Session
		H. R. 1795
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2009
			Mr. Matheson
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the establishment of an Offsets Integrity
		  Advisory Board, and for other purposes.
	
	
		1.Offsets Integrity Advisory
			 Board
			(a)EstablishmentNot later than 30 days after the date of
			 enactment of this Act, the Administrator shall establish an independent Offsets
			 Integrity Advisory Board. The Advisory Board shall make recommendations to the
			 Administrator for use in promulgating and revising regulations on offsets, and
			 for ensuring the overall environmental integrity of the offset program.
			(b)MembershipThe
			 Advisory Board shall be comprised of nine members with relevant expertise. At
			 least six members of the Advisory Board shall be scientists, and at least one
			 member shall be a member of the National Academy of Sciences. The Administrator
			 shall appoint a chair and vice-chair of the Advisory Board, and membership
			 terms shall be 5 years for all Advisory Board members.
			(c)ActivitiesThe
			 Advisory Board established pursuant to subsection (a) shall—
				(1)provide
			 recommendations, not later than 90 days after the Advisory Board’s
			 establishment and periodically thereafter, to the Administrator regarding
			 offset project types that should be considered for eligibility, taking into
			 consideration relevant scientific and other issues, including—
					(A)the potential for
			 accurate quantification of greenhouse gas reduction, avoidance, or
			 sequestration for an offset project type;
					(B)the potential
			 level of scientific and measurement uncertainty associated with an offset
			 project type; and
					(C)any beneficial or
			 adverse environmental, public health, welfare, social, economic, or energy
			 effects associated with an offset project type;
					(2)provide
			 recommendations to the Administrator regarding offset methodologies that should
			 be considered under the offsets regulations, including methodologies to address
			 the issues of additionality, activity baselines, performance, leakage,
			 uncertainty, and permanence;
				(3)advise the
			 Administrator, and other relevant Federal agencies, regarding scientific,
			 technical, and methodological issues specific to the issuance of international
			 offset credits;
				(4)advise the
			 Administrator of areas in which further knowledge is required to appraise the
			 adequacy of existing, revised, or proposed methodologies for offsets, and
			 describe the research efforts necessary to provide the required information;
			 and
				(5)advise the
			 Administrator on other ways to improve or safeguard the environmental integrity
			 of the offsets program.
				(d)Scientific
			 review of offset programsNot later than January 1, 2017, and at
			 five-year intervals thereafter, the Advisory Board shall submit to the
			 Administrator and make available to the public an analysis of relevant
			 scientific and technical information related to the offsets program. The
			 Advisory Board shall review approved and potential offset methodologies,
			 scientific studies, offset project monitoring, offset project verification
			 reports, and audits, and evaluate the net emissions effects of implemented
			 offset projects. The Advisory Board shall recommend changes to offset
			 methodologies, protocols, or project types, or to the overall offset program,
			 in order to ensure that offset credits issued by the Administrator do not
			 compromise the integrity of the emissions cap, and to avoid or minimize any
			 adverse effects to human health or the environment.
			2.Program review
			 and revisionAt least once
			 every 5 years, the Administrator shall review and, based on new information and
			 taking into consideration the recommendations of the Advisory Board,
			 revise—
			(1)the methodologies
			 established;
			(2)the reversal
			 policies and mechanisms established;
			(3)measures to improve the accountability of
			 the offsets program; and
			(4)any other
			 requirements established to ensure the environmental integrity and effective
			 operation of the offsets program.
			
